 



Exhibit 10.4
THE SCOTTS COMPANY LLC
EXECUTIVE/MANAGEMENT INCENTIVE PLAN (THE “PLAN” or “EMIP”)
TERMS AND CONDITIONS

1.   Objectives

  1.1   Provide meaningful financial incentives consistent with and supportive
of Corporate strategies and objectives.     1.2   Encourage team effort toward
achievement of corporate financial and strategic goals aligned with our
shareholders and customers.     1.3   Contribute toward a competitive
compensation program for all Associates participating in the Plan
(“Participants”).

2.   Participation

  2.1   All managers and more senior level employees of The Scotts Company LLC
(the “Company”) and all “Affiliates” and “Subsidiaries” (as defined in Internal
Revenue Code §414(b) and (c)) are eligible to participate upon recommendation by
management and in the case of covered employees (as defined in Internal Revenue
Code §162(m)) approval by the Compensation and Organization Committee of the
Scotts Miracle-Gro Company (the “Committee”).     2.2   Participants must be
actively employed in an eligible job/position for at least 13 consecutive weeks
during the Plan Year (fiscal year).     2.3   Participant eligibility is based
on active status during the fiscal year. Periods of inactive status such as
short — term disability and other leaves will be reflected in the eligible
earnings and payout calculation.     2.4   Participants must be employed on the
last day of the fiscal year to be eligible for a payment.     2.5  
Participants, whose employment terminates during the Plan Year, except in cases
of retirement, will not be eligible for an incentive payment, prorated or
otherwise.     2.6   Participants who retire during the Plan Year will be
eligible for a prorated award.     2.7   Participants who hold an eligible
position on a part — time basis are eligible for the EMIP. All other terms and
conditions apply.     2.8   Participants who move to a different EMIP eligible
position or otherwise become eligible for a different target percentage during
the Plan Year will be pro — rated

 



--------------------------------------------------------------------------------



 



      based on new metrics/target (if applicable) only if the move is for an
eligible period of at least 13 weeks in the fiscal year.     2.9   Participants
who move to a non — EMIP eligible position during the Plan Year will be eligible
for a pro — rated payout (based on Plan Year earnings) providing other
eligibility requirements are met.     2.10   Participants shall not have any
right with respect to any award until an award shall, in fact, be paid to them.
    2.11   The Plan confers no rights upon any associate to participate in the
Plan or remain in the employ of the Company. Neither the adoption of the Plan
nor its operation shall in any way affect the right of the associate or the
Company to terminate the employment relationship at any time.

3.   Plan Design, Performance Measures, and Payouts

  3.1   The Plan is designed to recognize and reward performance against
established financial targets. The Plan is comprised of:

  (a)   A corporate net income “funding trigger” below which no incentives will
be paid to any participant;     (b)   Up to five standard Performance Measures
from the list of available Performance Measures, below;     (c)   An earnings
“multiplier” that will reinforce the importance of earnings by modifying the
performance results against all of the other goals; and     (d)   The ability to
tailor incentive measure weights to each particular group or unit reflecting the
relative contribution that group or unit can make to those results.

  3.2   Available Performance Measures under the Plan shall be measured over the
period established by the Committee and be limited to the following:

  (a)   Net earnings or net income (before or after taxes);     (b)   Earnings
per share (basic or diluted);     (c)   Net sales or revenue growth;     (d)  
Net operating profit;     (e)   Return measures (including, but not limited to,
return on assets, capital, invested capital, equity, sales, or revenue);

2



--------------------------------------------------------------------------------



 



  (f)   Cash flow (including, but not limited to, operating cash flow, free cash
flow, cash flow return on equity, and cash flow return on investment);     (g)  
Earnings before or after taxes, interest, depreciation, and/or amortization;    
(h)   Gross or operating margins;     (i)   Productivity ratios;     (j)   Share
price (including, but not limited to, growth measures and total shareholder
return);     (k)   Expense targets;     (l)   Margins;     (m)   Operating
efficiency;     (n)   Market share;     (o)   Customer satisfaction/service;    
(p)   Product Fill Rate percent (% of orders filled on first delivery) or All-In
Fill Rate percent (% calculated dollar fill based on potential) times Inventory
Turns;     (q)   Working capital targets;     (r)   Economic value added or
EVA(R)(net operating profit after tax minus the sum of capital multiplied by the
cost of capital);     (s)   Developing new products and lines of revenue;    
(t)   Reducing operating expenses;     (u)   Developing new markets;     (v)  
Meeting completion schedules;     (w)   Developing and managing relationships
with regulatory and other governmental agencies;     (x)   Managing cash;    
(y)   Managing claims against the Company, including litigation; and

3



--------------------------------------------------------------------------------



 



  (z)   Identifying and completing strategic acquisitions.     (aa)   Any
Performance Measure(s) may be used to measure the performance of the Company,
Subsidiary, and/or Affiliate as a whole or any business unit of the Company,
Subsidiary, and/or Affiliate or any combination thereof, as the Committee may
deem appropriate, or any of the above Performance Measures as compared to the
performance of a group of comparator companies, or published or special index
that the Committee, in its sole discretion, deems appropriate.

  3.3   Performance above and below target performance goals will be
incrementally calculated so Participants will receive a payout calculated on a
straight — line basis.     3.4   The maximum amount of compensation that could
be paid to any Participant in any Plan Year from this Plan is $2.5 million.    
3.5   All payments under the Plan will be made by the 15th day of the third
month following the close of the applicable Plan Year.

4.   Employee Agreement and Forfeiture of Payment

  4.1   Regardless of any other provision of this section and unless the
Incentive Review Committee specifies otherwise, in order to participate in the
Plan, Participant must execute an Employee Confidentiality, Noncompetition,
Nonsolicitation Agreement.     4.2   Furthermore, regardless of any other
provision of this section and unless the Incentive Review Committee specifies
otherwise, a Participant who breaches any part of that Agreement will forfeit
any future payment under the Plan and will also return to the Company any monies
paid out to Participant under this Plan within the three years prior to said
breach.     4.3   By Participating in this plan, a Participant hereby consents
to a deduction from any amount the Company may owe the Participant (including
amounts owed to the Participant as wages or other compensation, fringe benefits,
or vacation pay as well as any other amounts owed to the Participant by the
Company), to the extent of the amounts owed the Company under this section,
whether or not the Company elects to make any Set-Off in whole or in part. If
the Company does not recover by means of set-off, the full amount the
Participant owes it, calculated as set forth above, the Participant agree to pay
immediately the unpaid balance to the Company.

4



--------------------------------------------------------------------------------



 



5.   Administration

  5.1   The Plan is to be administered by the Vice President, Global Total
Rewards or the Committee designee, who will be responsible for:

  (a)   Recommending changes in the Plan as appropriate;     (b)   Recommending
payout targets; and     (c)   Recommending additions or deletions to the list of
eligible associates.

  5.2   The Incentive Review Committee (comprised of the Chief Executive
Officer, Executive Vice President, Human Resources and the Chief Financial
Officer) is responsible for:

  (a)   Approving the percentages by which financial measurements vary from
approved budgets and business unit financial performance results;     (b)  
Adjudicating changes and adjustments; and     (c)   Recommending Plan payouts.

  5.3   The Committee approves:

  (a)   Changes in the Plan design;     (b)   The payout percentage;     (c)  
Additions or deletions of eligible associates; and     (e)   Payouts to all
Participants after written certification that Performance Measures have been
met.

  5.4   The Committee shall approve the Plan measures within 90 days of the
beginning of the performance period but no later than 25% of the performance
period. Material terms of the Plan, including the Plan measures, are disclosed
to shareholders and, before payout, are approved by a majority of the votes cast
on the proposal to adopt this Plan with abstentions counted as negative votes.
The foregoing qualifies payments under the Plan as performance based
compensation under Internal Revenue Code §162(m).     5.5   The Committee shall
review the operation of the Plan and (subject to restrictions imposed in Section
162(m) of the Internal Revenue Code), if at any time the continuation of the
Plan or any of its provisions becomes inappropriate or inadvisable, the
Committee shall revise or modify Plan provisions or recommend to the Board of
Directors of the Scotts Miracle-Gro Company (the “Board”) that

5



--------------------------------------------------------------------------------



 



      the Plan be suspended or withdrawn. In addition, the Committee reserves
the right to modify incentive formulas to reflect unusual circumstances.     5.6
  The Board reserves to itself the right to suspend the Plan, to withdraw the
Plan, and, to the extent allowed without shareholder approval, make alterations
in Plan concept.

6